DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 7 – 8, 10, 13 – 14, 17, and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 20 are rejected under 35 U.S.C. 101 because they are directed to non – statutory subject matter.
Claims 16 – 20 are directed to a “machine readable storage medium.” The instant specification, paragraph [0055], discloses that the computer readable storage media can include “other tangible and/or non – transitory media. Therefore, it is not a requirement that the media be non – transitory.
This rejection may be overcome by amending the claim to recite a “non – transitory machine readable storage medium.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 3, 5 – 6, 9, 11 – 12, 15 – 16, and 18 are rejected under 35 U.S.C. 102(a)(1) by Radu Tudoran et al. (WO2017118474A1).

With respect to claims 1, 9, and 16, Tudoran teaches:
a hold processing component that receives a command to implement a hold on a portion of a data stream, wherein the data stream comprises respective events indexed by time, and wherein the portion of the data stream is bounded by a first event of the data stream that is associated with a first time and a second event of the data stream that is associated with a second time (see page 11, lines 14 – 17, where a hold creates a partition of the data stream, also see page 3, line 21 – page 4, line 2, where data elements, or events are indexed by time in a stream, divided as containers, also see page 12, lines 16 - 26); 
a stream generation component that constructs a synthetic stream from the portion of the data stream (see page 10, lines 25 – 27, where synthetic information is computed from a changing steam); and 
a data retention component that prevents alteration of events of the data stream that are included in the synthetic stream (see page 10, lines 25 – 27, where synthetic information is computed from a changing steam).

With respect to claim 2, Tudoran teaches:
the command is a first command to implement a first hold on a first portion of the data stream, and wherein the hold processing component receives a second command to implement a second hold on a second portion of the data stream bounded by a third event of the data stream that is associated with a third time and a fourth event of the data stream that is associated with a fourth time (see page 11, lines 14 – 17, where a hold creates partitions of the data stream).

With respect to claim 3, Tudoran teaches:
wherein the synthetic stream is a first synthetic stream, and wherein the stream generation component constructs a second synthetic stream from the second portion of the data stream (see page 10, lines 25 – 27, where synthetic information is computed from a changing steam).
With respect to claim 5, Tudoran teaches:
a hold logging component that maintains information relating to respective holds implemented on the data stream that comprise the first hold (see page 12, lines 16 – 26, where records log the metadata pertaining to respective holds or partitions).

With respect to claim 6, Tudoran teaches:
a hold reporting component that provides the information relating to the respective holds to a requesting system in response to receiving a request from the requesting system (see page 12, lines 16 – 26, where records log the metadata pertaining to respective holds or partitions).

With respect to claim 11, Tudoran teaches:
the hold is a first hold for a first portion of the data stream, and wherein the method further comprises: receiving, by the device, a second hold for a second portion of the data stream, wherein the second portion of the data stream is bounded by a third event of the data stream that is associated with a third time and a fourth event of the data stream that is associated with a fourth time (see page 11, lines 14 – 17, where a hold creates partitions of the data stream).

With respect to claim 12, Tudoran teaches:
wherein the synthetic stream is a first synthetic stream, and wherein the method further comprises: constructing, by the device, a second synthetic stream from the second portion of the data stream (see page 11, lines 14 – 17, where a hold creates partitions of the data stream).

With respect to claim 15, Tudoran teaches:
the hold is a first hold, and wherein the method further comprises: recording, by the device, information relating to respective holds implemented on the data stream that comprise the first hold (see page 12, lines 16 – 26, where records log the metadata pertaining to respective holds or partitions).

With respect to claim 18, Tudoran teaches:
the hold is a first hold for a first portion of the data stream, wherein the synthetic data stream is a first synthetic data stream (see page 10, lines 25 – 27, where synthetic information is computed from a changing steam), and wherein the operations further comprise:
initiating a second hold for a second portion of the data stream, wherein the second portion of the data stream is bounded by a third event of the data stream that is associated with a third time and a fourth event of the data stream that is associated with a fourth time (see page 11, lines 14 – 17, where a hold creates partitions of the data stream); and
adding the second portion of the data stream to a second synthetic data stream (see page 11, lines 14 – 17, where a hold creates partitions of the data stream).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/           Primary Examiner, Art Unit 2167                                                                                                                                                                                             	August 12, 2022